NUMBER
13-03-567-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS CHRISTI - EDINBURG
 
KAREN WILLIAMSON,                                                                     Appellant,
 
                                                             v.
 
NAOMI RUTH ABERNETHY, ET AL.,                                             Appellees.
 
                              On
appeal from the 28th District Court
                                        of
Nueces County, Texas.
 
                               MEMORANDUM
OPINION
 
         Before
Chief Justice Valdez and Justices Hinojosa and Yañez
                                 Memorandum
Opinion Per Curiam
 




Pro se appellant,
Karen Williamson, attempts to appeal a judgment dismissing her suit against
appellees, Naomi Ruth Abernethy, et al. 
On July 14, 2005, this Court abated the appeal and remanded it to the
trial court for the purposes of conducting a hearing to determine the accuracy
and completeness of the record on appeal, whether appellant desired to
prosecute the appeal, and whether appellant was indigent and entitled to
appointed counsel on appeal.  The Court
has now received the trial court=s findings of fact and conclusions of law regarding
the resulting hearing that was held on November 22, 2005.
According to the
trial court=s findings, appellant failed to appear at the
hearing although notice of the hearing had been furnished to appellant.  The trial court found that appellant did not
participate in the hearing and did not provide any evidence of indigent status.  The court further found that there was no
evidence from which it could conclude that the public and private interests at
stake in the litigation were so exceptional that the administration of justice
would be best served by appointing an attorney to represent appellant.  As a result of appellant=s failure to appear at the hearing, the court found
that appellant did not wish to prosecute the appeal.  
Based on our
review of the appellate record and the trial court=s findings, we conclude that the appeal should be
dismissed for want of prosecution. 
Accordingly, this appeal is dismissed. 
See Tex. R. App. P.
42.3(b), (c).  Any pending motions are
denied as moot.
PER CURIAM
Memorandum Opinion delivered and filed
this the 19th day of January, 2006.